Russell, Judge.
1. In a suit on a note copy of which is attached and shows that it was transferred by the original payee, Nalley Chevrolet, Inc., to the plaintiff, Associates Discount Corp., an answer which merely denies that the defendant is indebted to plaintiff, and denies that the note is attached to the petition, is a plea of general issue properly stricken on general demurrer. Bowden v. Davison-Paxon Co., 71 Ga. App. 379 (2) (31 SE2d 83); Johnson v. Cobb, 100 Ga. 139 (2) (28 SE 72).
2. The note in question being for the face amount of $3,379.32 *475plus interest, and the amount sued for being $534.11, an amendment offered to the answer which sets out merely that an automobile, the consideration of the note, was repossessed and sold in contravention of some undisclosed agreement between the parties, that the defendant “had a sale for said car” to some undisclosed person in a greater amount than the sale in fact realized, and that the defendant’s nephew offered “to pay to said petitioner the entire amount due on said automobile” but which nowhere alleges that the balance for which the plaintiff sued on the note is not in fact owing to it presents no defense and is subject to be stricken on motion. Watson v. Davis, 97 Ga. App. 378 (5) (103 SE2d 182).
Decided September 22, 1964
Rehearing denied October 14, 1964.
Miles B. Sams, for plaintiff in error.
3. The answer having been properly stricken, it was not error to enter up judgment by default against the defendant. Code Ann. § 110-406; Haney v. Brownlee, 102 Ga. App. 424 (116 SE2d 347).
The trial court did not err in striking the defendant’s answer and entering up a default judgment for the balance due on the note.

Judgment affirmed.


Nichols, P. J., and Hall, J., concur.